Citation Nr: 1522440	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-32 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as due to Agent Orange exposure, or as secondary to service-connected residuals of a shell fragment wound to the chest.


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1969, to include service in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision, in which the RO denied service connection for sarcoidosis.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010. 

In his August 2010 substantive appeal, the Veteran requested a Board video-conference hearing.  The requested hearing was held in June 2011 before the undersigned Veterans Law Judge and a transcript of this hearing has been associated with the claims file.  During the hearing, the Veteran's attorney requested, and the undersigned granted, a 60-day abeyance period for the submission of additional evidence in support of the claim on appeal.  

Thereafter, the Veteran's attorney then requested two subsequent extensions to procure additional evidence.  No action was taken to specifically grant these extensions; however, in November 2011 the Board received additional evidence from the Veteran's attorney with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).  

In addition to the paper claims file, the Veteran has paperless, electronic files in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system 


In May 2013, the Board remanded the claim on appeal for further development.  For the reasons expressed below, the matter on appeal is again being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As noted previously, the Veteran claims that his sarcoidosis is either a direct result of Agent Orange exposure, or was aggravated by his service-connected residuals of a shell fragment wound to the chest.  He also contends, alternatively, that his sarcoidosis had its onset within one year of service separation.  As he served in Vietnam during the Vietnam era, his exposure to herbicides, to include Agent Orange, is presumed, although sarcoidosis is not on the list of diseases VA recognizes as deemed etiologically related to herbicide exposure.  Sarcoidosis is, however, a chronic disease for which presumptive service connection is available if manifested to a compensable degree within the first post-service year.

In May 2013, the Board remanded this matter to obtain a medical opinion to  adequately address various the theories of entitlement raised.   The Board requested, in part, that the examiner comment on the private medical opinions from Dr. R.M.Z., who opined that it was more likely than not that the symptoms the Veteran experienced in 1970 represented an onset of sarcoidosis.  Dr. R.M.Z. further stated that, while common sense would suggest a link between Agent Orange and sarcoidosis, he knew of no medical studies or literature which concludes there is more likely than not a relationship.  The physician also added that, in the Veteran's case, Agent Orange exposure was irrelevant to the onset of sarcoid and its symptomatology at that time.

The Board also requested that the examiner render an opinion as to whether the Veteran's sarcoidosis was aggravated by the service-connected residuals of a shell fragment wound to the chest, as alleged by the Veteran in his March 2009 NOD.

In February 2015, the Veteran underwent a VA examination.  The examiner rendered a  negative opinion on the matter of whether there exists a  relationship between the Veteran's sarcoidosis and service.  However, the examiner did not comment on the private medical opinions provided by Dr. R.M.Z., nor did she render an opinion with respect to aggravation, as directed by the Board.  Notably, once VA provides an examination, it must provide an adequate one or notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board finds that a remand is necessary  to obtain further VA medical opinion in compliance with the Board's prior remand directives.  See Stegall, supra.    

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the action requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Arrange to obtain further medical opinion from the February 2015 examiner.  If that examiner is not available, document that fact in the claims file, and obtain a medical opinion from an appropriate physician based on claims file review (if possible).   Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of a competent medical professional.

The entire claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and  the  report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should provide opinion, consistent with sound medical principles, addressing the following:

a) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sarcoidosis had its onset within the first year following service discharge, and, if so, whether the disability was manifested to a compensable degree (by pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids); or, if not, then:

b) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sarcoidosis is the result of Agent Orange exposure; or, if not, then. 

c) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sarcoidosis was caused or aggravated (worsened beyond the natural progression) by his service-connected residuals of a shell fragment wound to the chest.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In rendering the requested opinion(s), the examiner must consider and discuss all pertinent lay and medical evidence, to include the private opinions from Dr. R.M.Z., referenced above, and the Veteran's written statements and hearing testimony.

All examination findings (if any), along with complete, clearly-stated  rationale for the conclusions reached, must be provided.

2.  To help avoid future remand, ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter remaining on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and all legal authority..

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

